Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending.
Claims 1-18 are rejected.
	Double Patenting
Claims 1-18 of this application is patentably indistinct from claims 53-70 of Application No. 17/325,101. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 53-70 of Application No. 17/325,101. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 1-18 would be found allowable, claims 1-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 11342075 B2. This is a statutory double patenting rejection.
Allowable Subject Matter
	The present claims recite novel matter. Regarding any 35 U.S.C. 101 Rejections, the claims do recite an abstract idea, however the abstract idea is integrated into a practical application by improving the technology.  Furthermore, the closest prior at Rothschild et al. (US 20200126593 A1) discloses a method is provided for identifying and displaying video data of a user, either alone or together (in synchronization) with other data, such as biometric data acquired during a time that the video data was captured/received. The method includes storing biometric data separately from the video data, allowing the biometric data to be search quickly to identify at least one value (e.g., a value corresponding to at least one biometric event). At least one biometric time-stamp (e.g., a time, a sample rate, a position within a plurality of values, etc.) linked to the identified value can then be used to identify a corresponding video time-frame, which can then be used to play the video data, either alone or together with biometric data, starting at a particular time (e.g., at a time that the event occurred, shortly before the event occurred, etc.). However, Rothschild does not disclose receive data from the plurality of sources associated with the patient, the plurality of sources comprising: the sensor configured to collect physiological data from the patient, and medical record data from a plurality of disparate different electronic health record data stores having respective different data storage application programming interfaces, the medical record data comprising clinical notes; process the received data from the sensor and aggregate the data from the plurality of disparate different electronic health record data stores having respective different data storage application programming interfaces to fit a pre- determined format to generate processed data, such processing comprising at least data correlation of different types of data from different electronic health record data stores and/or sensors, having one or more common characteristics, the pre-determined format comprising a graph and/or a table; save the data processed data to a database, the processed data generated from the received data from the sensor and from plurality of disparate different electronic health record data stores having respective different data storage application programming interfaces to fit the pre-determined format; facilitate real-time communication over at least one network between a computing device of a user and a computing device of the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686          


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686